ON petitions por rehearing.
PER CURIAM.
Petitions for rehearing have been filed not only by respondents but by John P. Gray, Esq., one of the stockholders of the Callahan Mining Company, and by Messrs. Walter H. Hanson and A. H. Conner, who appeared for that purpose as friends of the court, and upon consideration we find no sufficient reason for granting a rehearing, but conclude that a somewhat clearer and more specific direction may not be amiss than appears in. the foregoing opinion for the disposal of the case in the district court.
It is ordered that upon the filing of the remittitur in this case the lower court enter its decree in accordance with the judgment of this court, giving the directors and stockholders of the defendant corporation a reasonable time, not to exceed sixty days, within which to commence and complete proper statutory proceeding's to reduce the capital stock of said corporation so as to enable it to distribute among plaintiffs, in exchange for the surrender and cancelation of their share certificates, a proportionate share of the corporate assets after all the corporate obligations are paid; or, if said directors and stockholders elect to dissolve said corporation, that they be given a reasonable time, not to exceed ninety days, within which to commence and complete statutory proceedings to dissolve said corporation; and in the event of their failure, neglect or refusal to commence, diligently prosecute and promptly complete proceedings to reduce the capital stock or to dissolve the corporation in accordance with the decision *548of this court, the trial eourt is hereby directed to appoint a receiver to take charge of the assets of said corporation, and to take such other steps as may be necessary to close up its affairs and dissolve it.
The petitions for rehearing are denied.